Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 01-07-2022 under new application which have been placed of record in the file. Claims 1-10 are pending in this action. 

Response to Amendment
The amendment filed 01-07-2022  does not introduce any new matter into the disclosure.  The added material is supported by the original disclosure. Applicant has amended abstract to correct minor formalities as well as specification to update title of the invention. Amendments are entered as requested.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-07-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  COULMEAU Francois et al. (US 20161003579 A1) in view of PRUITT J S (US 9892479 B1) .

Regarding Claim 1, COULMEAU Francois et al. (US 20161003579 A1) suggests an aircraft avionics equipment (figure 1, item 120, 121  paragraph 70) comprising: a first graphical calculation and display chain associated with a first aircraft cockpit display screen (paragraph 54, 71, suggests graphical calculation and display chain associated with a first aircraft cockpit display screens), the aircraft cockpit comprising a plurality of distinct display screens (paragraphs 54, 71 graphical calculation and display chain associated with a first aircraft cockpit display screens), each associated with a graphical calculation and display chain, each graphical calculation and display chain (paragraphs 54, 71 graphical calculation and display chain associated with a first aircraft cockpit display screens) comprising:  an acquisition module configured to acquire and calculate a plurality of input/output parameters (please see paragraphs 17, 18, 22, 26, 29, 34-37, 39, 40, 47-48 , 55 suggests an acquisition module configured to acquire and calculate a plurality of input/output parameters), of said first graphical calculation chain (paragraphs 54, 71 graphical calculation and display chain associated with a first aircraft cockpit display screens), a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented (paragraphs 11, 15, 18, 19, 36, 38, 40, 42, 54, 55 suggests a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented), for each parameter of said plurality, a graphical module configured to generate an image comprising the symbology associated with each parameter from said at least one list of graphical commands respectively associated with each parameter of said plurality, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical and display calculation chain (paragraphs 11, 15, 18, 19, 36, 38, 40, 42, 54, 55, 70-72 suggests a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented and generating an image comprising the symbology associated with each parameter from said at least one list of graphical commands respectively associated with each parameter of said plurality, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical and display calculation chain), the method comprising the following steps, for at least one parameter of said plurality duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter (please see paragraphs paragraph 67, 71, 72, 82, 84,  does suggest one parameter of said plurality duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter).
However, COULMEAU Francois et al. (US 20161003579 A1) fails to suggest 
obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution.
However, prior art of PRUITT J S (US 9892479 B1) suggests a symbology associated with representing (Abbreviated, , figure 1, col 3, lines 33-48), a graphic module configured to generate an image comprising the symbology associated with each parameter, from said at least a list of graphic commands respectively associated with each parameter of said plurality (Abbreviated, , figure 1, col 3, line 50-col 5, line 12 suggests generating  an image comprising the symbology associated with each parameter, from said at least a list of graphic commands respectively associated with each parameter),  a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphic calculation and display chain, the method being implemented by an electronic monitoring device locally associated with said first graphic calculation and display chain (Abbreviated, , figure 1, col 3, line 50-col 5, line 12 suggests a display module displaying an image of  the symbology associated with each parameter, from graphic calculation and of display chain, processed  by an electronic monitoring device), the method comprising the following steps, for at least one parameter of said plurality: duplication and insertion of said at least a list of graphic commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter, obtaining a current cyclic redundancy code associated with a generated current micro-pattern by execution of said at least a list of duplicated graphics commands associated with said parameter (Abbreviated, figure 1, col 3, line 50-col 5, line 12, suggests parameter of said plurality: duplication and insertion of list of graphic commands  from parameter within calculation module, from a current and dynamic value of parameter, obtaining a current cyclic redundancy code  from generated current micro-pattern by execution of a list of duplicated graphics commands), comparison of said current cyclic redundancy code associated with the microphone current pattern, has a reference cyclic redundancy code associated with a reference micro-pattern obtained and stored beforehand in a dedicated memory space within said electronic monitoring device for a substantially identical value of said parameter to within a tolerance threshold own audit parameter (Abbreviated, figure 1, col 3, line 50-col 5, line 12, suggests comparison of  current cyclic redundancy code  of the micropattern current pattern, has a reference cyclic redundancy code of  a reference micro-pattern obtained  and stored beforehand in a dedicated memory space within electronic monitoring device for a substantially identical value of  parameter to within a tolerance threshold specific to parameter) in the event of a difference in cyclic redundancy code value, between said current cyclic redundancy code associated with a current micro-pattern and said reference cyclic redundancy code associated with a reference micro-pattern, automatic sanction of said first graphic calculation and display chain by implementing at least one suspension of its execution (Abbreviated, figure 1, col 3, line 50-col 5, line 12, suggest  a system for monitoring the execution of a graphics computing chain associated with an aircraft cockpit display screen, the surveillance comprising an image fusion module 12, a database memory 22 connected thereto, and a comparison module 28, col.1,  Lines 33-36); The fusion module 12 is configured to: i) receive, from a GPU 16, a visible image; ii) extracting a symbol identifier; iii) receive a mask; and iv) calculating a CRC code of a masked portion of the visible image, said masked portion corresponding to the received mask col.1, Lines 36-42; col.2, Lines 25-33  and the comparison module 28 is configured to: receive, from the merging module 12, the CRC code calculates 30 of the masked portion; and receiving, from memory 22, a valid CRC code 32 of a desired image from an indexed table of valid CRC codes for the picture  and the comparison module 28 then compares the calculated CRC code 30 with the valid CRC code 32 to provide a fault indication 34 in the event of a difference between these two CRC codes 30, 32, col.3, Lines 1-12).

COULMEAU Francois et al. (US 20161003579 A1) teaches a method for monitoring the execution of a first graphical calculation and display chain associated with a first aircraft cockpit display screen, the aircraft cockpit
COULMEAU Francois et al. (US 20161003579 A1)   teaches a plurality of distinct display screens, each associated with a graphical calculation and display chain, each graphical calculation and display chain comprising at least: an acquisition module configured to acquire and calculate a plurality of input/output parameters of said first graphical calculation chain, a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented, for each parameter of said plurality, a graphical module configured to generate an image comprising the symbology associated with each parameter, from said at least one list of graphical commands respectively associated with each said plurality parameter, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical calculation and display chain, the method being implemented by an electronic monitoring device associated locally with said first graphical calculation and display chain, the method comprising the following steps, for at least one parameter of said plurality: duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter
PRUITT J S (US 9892479 B1)  teaches obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution.
COULMEAU Francois et al. (US 20161003579 A1)   does not teach obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, COULMEAU Francois et al. (US 20161003579 A1)   performs the same function as it does separately of Monitoring the execution of a graphical calculation and display chain in an aircraft cockpit
PRUITT J S (US 9892479 B1)  performs the same function as it does separately of Monitoring the execution of a graphical calculation and display chain in an aircraft cockpit with obtaining a current cyclic redundancy code associated with a current micropattern, generated by executing said at least one list, comparing said current cyclic redundancy code with a reference cyclic redundancy code stored in a dedicated memory space for a substantially identical value of said parameter within a tolerance threshold, in the event of a difference in cyclic redundancy code value.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of COULMEAU Francois et al. (US 20161003579 A1)   to include obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution  by PRUITT J S (US 9892479 B1)  thereby able to compare the calculated CRC with the valid CRC of a desired image for providing a fault indication for processing and thus the graphics process unit operates properly for safety critical applications in  an aircraft cockpit display system as PRUITT J S (US 9892479 B1)  discusses at Col. 1, Lines 54-58.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 6, PRUITT J S (US 9892479 B1) suggests a step, prior to obtaining a current cyclic redundancy code associated with a current micropattern generated by execution of said at least one duplicated graphical command list associated with said at least one parameter, of determining an approximate reference value of the current and dynamic value of said at least one parameter based on said tolerance threshold specific to said at least one parameter (Abbreviated, , figure 1, col 3, line 50-col 5, line 12, parameter of said plurality: duplication and insertion of list of graphic commands  from parameter within calculation module, from a current and dynamic value of parameter, obtaining a current cyclic redundancy code  from generated current micro-pattern by execution of a list of duplicated graphics commands and comparison of  current cyclic redundancy code  of the micropattern current pattern, has a reference cyclic redundancy code associated with a reference micro-pattern obtained and stored beforehand in a dedicated memory space within electronic monitoring device for a substantially identical value of  parameter to within a tolerance threshold specific to parameter).
	Further the prior art of COULMEAU Francois et al. (US 20161003579 A1) suggests (please see paragraphs paragraph 67, 71, 72, 82, 84,  does suggest one parameter of said plurality duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter).

Regarding Claim 7, PRUITT J S (US 9892479 B1) suggests a non-transitory computer-readable medium including a computer program having software instructions that implements a monitoring method, when executed by a computer (please see Col. 5, Lines 13-55 suggesting a non-transitory computer-readable medium including a computer program having software instructions that implements a monitoring method, when executed by a computer).

Regarding Claim 8, COULMEAU Francois et al. (US 20161003579 A1) suggests an aircraft avionics equipment (figure 1, item 120, 121  paragraph 70) comprising: a first graphical calculation and display chain associated with a first aircraft cockpit display screen (paragraph 54, 71, suggests graphical calculation and display chain associated with a first aircraft cockpit display screens), the aircraft cockpit comprising a plurality of distinct display screens (paragraphs 54, 71 graphical calculation and display chain associated with a first aircraft cockpit display screens), each associated with a graphical calculation and display chain, each graphical calculation and display chain (paragraphs 54, 71 graphical calculation and display chain associated with a first aircraft cockpit display screens) comprising:  an acquisition module configured to acquire and calculate a plurality of input/output parameters (please see paragraphs 17, 18, 22, 26, 29, 34-37, 39, 40, 47-48 , 55 suggests an acquisition module configured to acquire and calculate a plurality of input/output parameters), of said first graphical calculation chain (paragraphs 54, 71 graphical calculation and display chain associated with a first aircraft cockpit display screens), a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented (paragraphs 11, 15, 18, 19, 36, 38, 40, 42, 54, 55 suggests a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented), for each parameter of said plurality, a graphical module configured to generate an image comprising the symbology associated with each parameter from said at least one list of graphical commands respectively associated with each parameter of said plurality, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical and display calculation chain (paragraphs 11, 15, 18, 19, 36, 38, 40, 42, 54, 55, 70-72 suggests a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented and generating an image comprising the symbology associated with each parameter from said at least one list of graphical commands respectively associated with each parameter of said plurality, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical and display calculation chain), the method comprising the following steps, for at least one parameter of said plurality duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter (please see paragraphs paragraph 67, 71, 72, 82, 84,  does suggest one parameter of said plurality duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter).
However, COULMEAU Francois et al. (US 20161003579 A1) fails to suggest 
obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution.
However, prior art of PRUITT J S (US 9892479 B1) suggests a symbology associated with representing (Abbreviated, , figure 1, col 3, lines 33-48), a graphic module configured to generate an image comprising the symbology associated with each parameter, from said at least a list of graphic commands respectively associated with each parameter of said plurality (Abbreviated, , figure 1, col 3, line 50-col 5, line 12 suggests generating  an image comprising the symbology associated with each parameter, from said at least a list of graphic commands respectively associated with each parameter),  a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphic calculation and display chain, the method being implemented by an electronic monitoring device locally associated with said first graphic calculation and display chain (Abbreviated, , figure 1, col 3, line 50-col 5, line 12 suggests a display module displaying an image of  the symbology associated with each parameter, from graphic calculation and of display chain, processed  by an electronic monitoring device), the method comprising the following steps, for at least one parameter of said plurality: duplication and insertion of said at least a list of graphic commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter, obtaining a current cyclic redundancy code associated with a generated current micro-pattern by execution of said at least a list of duplicated graphics commands associated with said parameter (Abbreviated, figure 1, col 3, line 50-col 5, line 12, suggests parameter of said plurality: duplication and insertion of list of graphic commands  from parameter within calculation module, from a current and dynamic value of parameter, obtaining a current cyclic redundancy code  from generated current micro-pattern by execution of a list of duplicated graphics commands), comparison of said current cyclic redundancy code associated with the microphone current pattern, has a reference cyclic redundancy code associated with a reference micro-pattern obtained and stored beforehand in a dedicated memory space within said electronic monitoring device for a substantially identical value of said parameter to within a tolerance threshold own audit parameter (Abbreviated, figure 1, col 3, line 50-col 5, line 12, suggests comparison of  current cyclic redundancy code  of the micropattern current pattern, has a reference cyclic redundancy code of  a reference micro-pattern obtained  and stored beforehand in a dedicated memory space within electronic monitoring device for a substantially identical value of  parameter to within a tolerance threshold specific to parameter) in the event of a difference in cyclic redundancy code value, between said current cyclic redundancy code associated with a current micro-pattern and said reference cyclic redundancy code associated with a reference micro-pattern, automatic sanction of said first graphic calculation and display chain by implementing at least one suspension of its execution (Abbreviated, figure 1, col 3, line 50-col 5, line 12, suggest  a system for monitoring the execution of a graphics computing chain associated with an aircraft cockpit display screen, the surveillance comprising an image fusion module 12, a database memory 22 connected thereto, and a comparison module 28, col.1,  Lines 33-36); The fusion module 12 is configured to: i) receive, from a GPU 16, a visible image; ii) extracting a symbol identifier; iii) receive a mask; and iv) calculating a CRC code of a masked portion of the visible image, said masked portion corresponding to the received mask col.1, Lines 36-42; col.2, Lines 25-33  and the comparison module 28 is configured to: receive, from the merging module 12, the CRC code calculates 30 of the masked portion; and receiving, from memory 22, a valid CRC code 32 of a desired image from an indexed table of valid CRC codes for the picture  and the comparison module 28 then compares the calculated CRC code 30 with the valid CRC code 32 to provide a fault indication 34 in the event of a difference between these two CRC codes 30, 32, col.3, Lines 1-12).

COULMEAU Francois et al. (US 20161003579 A1) teaches a method for monitoring the execution of a first graphical calculation and display chain associated with a first aircraft cockpit display screen, the aircraft cockpit
COULMEAU Francois et al. (US 20161003579 A1)   teaches a plurality of distinct display screens, each associated with a graphical calculation and display chain, each graphical calculation and display chain comprising at least: an acquisition module configured to acquire and calculate a plurality of input/output parameters of said first graphical calculation chain, a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented, for each parameter of said plurality, a graphical module configured to generate an image comprising the symbology associated with each parameter, from said at least one list of graphical commands respectively associated with each said plurality parameter, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical calculation and display chain, the method being implemented by an electronic monitoring device associated locally with said first graphical calculation and display chain, the method comprising the following steps, for at least one parameter of said plurality: duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter
PRUITT J S (US 9892479 B1)  teaches obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution.
COULMEAU Francois et al. (US 20161003579 A1)   does not teach obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, COULMEAU Francois et al. (US 20161003579 A1)   performs the same function as it does separately of Monitoring the execution of a graphical calculation and display chain in an aircraft cockpit
PRUITT J S (US 9892479 B1)  performs the same function as it does separately of Monitoring the execution of a graphical calculation and display chain in an aircraft cockpit with obtaining a current cyclic redundancy code associated with a current micropattern, generated by executing said at least one list, comparing said current cyclic redundancy code with a reference cyclic redundancy code stored in a dedicated memory space for a substantially identical value of said parameter within a tolerance threshold, in the event of a difference in cyclic redundancy code value.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of COULMEAU Francois et al. (US 20161003579 A1)   to include obtaining a current cyclic redundancy code associated with a current micropattern generated by executing said at least one duplicated list of graphical commands associated with said parameter, comparing said current cyclic redundancy code associated with the current micropattern with a reference cyclic redundancy code associated with a reference micropattern obtained and stored beforehand in a dedicated memory space within the said electronic monitoring device, for a substantially identical value of the said parameter, to within a tolerance threshold specific to the said parameter,  in the event of a difference in the cyclic redundancy code value, between the said current cyclic redundancy code associated with a current micropattern and the said reference cyclic redundancy code associated with a reference micropattern, automatic sanctioning of the said first graphical calculation and display chain by implementing at least one suspension of its execution  by PRUITT J S (US 9892479 B1)  thereby able to compare the calculated CRC with the valid CRC of a desired image for providing a fault indication for processing and thus the graphics process unit operates properly for safety critical applications in  an aircraft cockpit display system as PRUITT J S (US 9892479 B1)  discusses at Col. 1, Lines 54-58.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding Claim 2, COULMEAU Francois et al. (US 20161003579 A1) in view of PRUITT J S (US 9892479 B1)  fails to teach
However KIRSCHBAUM AXEL (DE 10229342 A1) suggests said current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft (suggests  to carry out monitoring from a checksum paragraphs 0011, 0013, calculates for an area not visible to the user paragraphs 23, 52, Claim 7). 
COULMEAU Francois et al. (US 20161003579 A1) teaches a method for monitoring the execution of a first graphical calculation and display chain associated with a first aircraft cockpit display screen, the aircraft cockpit.
KIRSCHBAUM AXEL (DE 10229342 A1)  teaches current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft.
COULMEAU Francois et al. (US 20161003579 A1) teaches  current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft (suggests  to carry out monitoring from a checksum paragraphs 0011, 0013, calculates for an area not visible to the user paragraphs 23, 52, Claim 7). 
COULMEAU Francois et al. (US 20161003579 A1) teaches a plurality of distinct display screens, each associated with a graphical calculation and display chain, each graphical calculation and display chain comprising at least: an acquisition module configured to acquire and calculate a plurality of input/output parameters of said first graphical calculation chain, a calculation module configured to determine at least one list of graphical commands able to generate an associated symbology to be represented, for each parameter of said plurality, a graphical module configured to generate an image comprising the symbology associated with each parameter, from said at least one list of graphical commands respectively associated with each said plurality parameter, a display module configured to display said image comprising the symbology associated with each parameter, on the display screen associated with said graphical calculation and display chain, the method being implemented by an electronic monitoring device associated locally with said first graphical calculation and display chain, the method comprising the following steps, for at least one parameter of said plurality: duplicating and inserting said at least one list of graphical commands associated with said parameter within said calculation module, from a current and dynamic value of said parameter
COULMEAU Francois et al. (US 20161003579 A1) does not teach current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft.
COULMEAU Francois et al. (US 20161003579 A1) contained a device which differed the claimed process by the substitution of
the step of current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft. KIRSCHBAUM AXEL (DE 10229342 A1)  teaches substituted step of current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft and their functions were known in the art to enabling Faultiness of the data of the graphic element actually to be displayed are inferred. COULMEAU Francois et al. (US 20161003579 A1) step of current micropattern is configured to be displayed in an area of the first screen not visible to a pilot of said aircraft of KIRSCHBAUM AXEL (DE 10229342 A1)  and the results would have been predictable and resulted in safety-critical displays function monitoring of the displays is ensured. The safety of the system is thereby increased with one or more of the monitoring options described above. KIRSCHBAUM AXEL (DE 10229342 A1)  paragraphs 16-18.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 3-5 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review cited prior arts on the PTO 892’s.
He Gang et al. (US 20170083206 A1) disclosure; paragraphs 11,14, 17, 25, 27; Flight deck display systems for generating cockpit displays including dynamic taxi turnoff icons are provided. In one embodiment, the flight deck display system includes a display device, a memory storing an airport map database, and a controller operably coupled to the display device and to the memory. The controller is configured to recall information from the airport map database pertaining to a runway cleared for usage by the aircraft. The controller further identifies a taxi exit along the runway based, at least in part, on the information recalled from the airport map database. The controller generates a dynamic taxi turnoff icon on the display device including symbology representative of the runway and the location of the taxi exit along the runway.
The prior art of Hedrick Geoffrey S M ( US 20070046670 A1) discloser; paragraphs 7, 9, 35, 49 discloses The imaging data for presentation on the cockpit-disposed LCD display 12 is generated by the rendering computer 34 which may be implemented by a substantially conventional single board, PCI-bus, so-called IBM-compatible computer that includes, as shown in FIG. 4, a graphics processor 50 in communication with a video transmitter 52 and an accelerated graphics port (AGP) interface 54. The video transmitter 52 provides rendered video data to the comparator processor 32 for comparison to select data test points (herein designated "points of light"), as explained below, and for imaging of the rendered data on the display screen 12. The single board rendering computer 34, which also includes a microprocessor 56 such as an Intel Pentium III or Pentium IV microprocessor, or a Motorola 750 microprocessor, may be an essentially off-the-shelf, commercially available, conventional motherboard-based personal computer--i.e. a computer not in general specially designed and constructed of customized components which have been expressly manufactured for the imaging of graphically-rendered aircraft instrumentation and dynamic aircraft operating data and information. The graphics processor integrated circuit chip or components (and, optionally, its associated support chips and/or components) may be mounted on a detachable mezzanine card that is carried on the computer motherboard for ready interchangeability and exchange of the graphics processor 50 as new and improved designs and capabilities of these conventional or commercial graphics processors become available. The graphics processor of the '558 system provides 24-bit color pixel word output, i.e. 8-bits each for blue, red and green, which outputs (together with a clock signal) are fed to a parallel-to-serial converter and, thereafter, to the display 12. The single-board rendering computer 34 per-forms all of the processing of the data for generating and placing of the desired images on the display, including the anti-aliasing calculations required to yield a smooth graphical representation of the displayed data and images. The error indication may be visually presented on the display 12 in any suitable manner as a general matter of design choice. The graphical display portion or imaged gauge or indicator with respect to which the data error has been detected may be modified or overwritten to evidence that its indications are or may be incorrect, as by rendering a large "X" or "FAIL" or "ERROR" legend over or across the display portion or imaged indicator or by changing the color in which it normally appears. Thus, detected errors in the display data generated by the rendering computer 34 for one or more points of light locations in the graphically-imaged airspeed indicator can be indicated by rendering a large "X" over the location of the graphical airspeed indicator on the display 12. The system may thereafter, either automatically or in response to pilot or operator interaction, discontinue the presentation of that indicator image on the display 12 using the imaging data generated by the controller 16 from which the, error was detected, and replace the indicator image on that display 12 with imaging data generated by the controller 16 of the other cockpit display system, so that the same symbol generator 16 will thereafter supply the imaging data for that indicator image to both displays 12A and 12B. Alternatively, the graphical image of the "failed" indicator--bearing a visually-perceptible failure indication--can be maintained on the display 12 which received the unreliable data, with both the pilot and co-pilot, thereafter, viewing and relying on the display of that instrument on the other screen display 12 of the aircraft dual flight panel display system of the invention. It is also contemplated that, either as a matter of design or operator choice, detection of an error or failure of any subset of the data generated by one of the rendering computers 34 may result in replacement of the entire display field image previously supplied with data from the error-producing rendering computer 34 with the imaging data generated by the other rendering computer 34. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-04-2022